NO. 07-00-0560-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



JANUARY18, 2001

______________________________



GERONIMO GONZALES,



Appellant



V.



T. D. C. J. - I D. 



Appellee

_________________________________



FROM THE 223
RD
 DISTRICT COURT OF GRAY COUNTY;



NO. 31,228; HON. LELAND W. WATERS, PRESIDING

_______________________________



DISMISSAL

_______________________________



Before BOYD, C.J., and QUINN and REAVIS, JJ.

Geronimo Gonzales, appellant, filed his notice of appeal on December 15, 2000.  A letter from this Court, dated December 20, 2000, informed appellant that the filing fee of $125.00 had not been paid and that failure to pay said fee within ten days from the date of that letter might result in the dismissal of his case.  In response, appellant sent a document entitled “Texas Department of Criminal Justice In-Forma-Pauperis Data.”

On January 3, 2001, this Court sent appellant a letter informing him that said document did not comply with the Texas Rules of Appellate Procedure.  The letter further stated that in order to prevent the dismissal of his case, appellant needed to either pay the $125.00 filing fee or furnish this Court proof that he is entitled to proceed as an indigent under Texas Rule of Appellate Procedure 20.1.  In response to the January 3 letter, appellant submitted an updated “In-Forma-Pauperis Data” document which described the financial status of his prisoner account.  However, this document does not satisfy the requirements of Texas Rule of Appellate Procedure 20.1 (b), for it said nothing about appellant’s current income, the income of his spouse, if any, the real and personal property owned by him, if any, the existence of dependents, the extent of appellant’s debts, the amount of his monthly expenses, or the other items mentioned therein.  Nor was the document in the form of an affidavit or unsworn declaration, as demanded by section 132.001 
et seq.
 of Texas Rule of Appellate Procedure 20.1 (a)(1) and the Texas Civil Practice and Remedies Code.

Accordingly, we dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3 (c) and due to appellant’s failure to pay the filing fee as previously directed by this Court.



Brian Quinn

    Justice



Do not publish.